DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 11-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (Fig. 6B).
Regarding claims 1 and 16, Watanabe (Fig. 6B) discloses an amplifier circuit comprising at least one cascode amplifier branch (51, 22, 20, 10,15, 52) and each including a power supply terminal (the drain terminal of 10) and an input terminal (51) and an output terminal (52) and a bias terminal (56) wherein each cascode amplifier branch (51, 22, 20, 10,15, 52) is configured to receive an input signal (RFin) on the input terminal (51) and output an amplified signal (RFout) on the output terminal (52) and wherein the bias terminal (56) of each cascode amplifier branch (51, 22, 20, 10,15, 52) is configured to be coupled to a corresponding bias voltage (Bias), and at least one amplifier branch control switch (14) and each amplifier branch control switch (14) coupled to the power supply terminal (the drain terminal of 10) of an associated one of the at least one cascode amplifier branch (51, 22, 20, 10,15, 52) and configured to be coupled to a power source (31) and wherein when coupled to the power source (31) and each amplifier branch control switch (14) connects (when the switch 14 is closed) the power source (31) to the power supply terminal (the drain terminal of 10) of the associated cascode amplifier branch (51, 22, 20, 10,15, 52) to enable the associated cascode amplifier branch (51, 22, 20, 10,15, 52) and disconnects (when the switch 14 is opened) the power source (31) from the power supply terminal (the drain terminal of 10) associated cascode amplifier branch (51, 22, 20, 10,15, 52) to disable the associated cascode amplifier branch (51, 22, 20, 10,15, 52) and wherein when coupled to the corresponding bias voltage (Bias) and the corresponding bias voltage (Bias) remains coupled to the corresponding cascode amplifier branch (51, 22, 20, 10,15, 52) regardless of an enabled (when the switch 14 is closed) or disable state (when the switch 14 is opened) of the corresponding cascode amplifier branch (51, 22, 20, 10,15, 52).
Regarding claims 2 and 17, wherein each cascode amplifier branch (51, 22, 20, 10,15, 52) includes an input FET (20) and an output FET (10) configured as a cascode pair and wherein each FET (21 or 10) has a gate oxide layer and the gate oxide layer of each input FET (21) and the gate oxide layer of each output FET (10) of each cascode amplifier branch (51, 22, 20, 10,15, 52) have essentially the same thickness.   
Regarding claims 7, wherein each cascode amplifier branch (51, 22, 20, 10,15, 52) has an amplifying ON mode (when the switch 14 is closed) of operation, and a non-amplifying OFF mode (when the switch 14 is opened) of operation.
Regarding claim 11, wherein at least one of the at least one cascode amplifier branch (51, 22, 20, 10,15, 52) is a low noise amplifier.
Regarding claim 12, wherein at least one of the at least one cascode amplifier branch (51, 22, 20, 10,15, 52) is a power amplifier.
Regarding claim 13, wherein at least one of the at least one cascode amplifier branch control switch (14) can be a PMOS FET which is well known in the amplifier art.
Regarding claim 14, wherein at least one cascode amplifier branch (51, 22, 20, 10,15, 52) is a split cascode branch.
Claim(s) 1, 2, 7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (Fig. 10).
Regarding claims 1 and 16, Liao (Fig. 10) discloses an amplifier circuit comprising at least one cascode amplifier branch (1st branch: 1014, 346; 2nd branch: 1024, 346) and each including a power supply terminal (the drain terminal of 1024) and an input terminal (316) and an output terminal (1028) and a bias terminal (the terminal receiving the signal D’7) wherein each cascode amplifier branch (1st branch: 1014, 346) is configured to receive an input signal (RF_IN) on the input terminal (316) and output an amplified signal (RF_OUTN) on the output terminal (1028) and wherein the bias terminal (the terminal receiving the signal D’7) of each cascode amplifier branch (1st branch: 1014, 346) is configured to be coupled to a corresponding bias voltage (D’7), and at least one amplifier branch control switch (340) and each amplifier branch control switch (340) coupled to the power supply terminal (the drain terminal of 1014) of an associated one of the at least one cascode amplifier branch (1st branch: 1014, 346) and configured to be coupled to a power source (VDD) and wherein when coupled to the power source (VDD) and each amplifier branch control switch (340) connects (when the switch 340 is ON) the power source (VDD) to the power supply terminal (the drain terminal of 1014) of the associated cascode amplifier branch (1st branch: 1014, 346) to enable the associated cascode amplifier branch (1st branch: 1014, 346) and disconnects (when the switch 340 is OFF) the power source (VDD) from the power supply terminal (the drain terminal of 1014) associated cascode amplifier branch (1st branch: 1014, 346) to disable the associated cascode amplifier branch (1st branch: 1014, 346) and wherein when coupled to the corresponding bias voltage (D’7) and the corresponding bias voltage (D’7) remains coupled to the corresponding cascode amplifier branch (1st branch: 1014, 346) regardless of an enabled (when the switch 340 is ON) or disable state (when the switch 340 is OFF) of the corresponding cascode amplifier branch (1st branch: 1014, 346).
Regarding claims 2 and 17, wherein each cascode amplifier branch (1st branch: 1014, 346) includes an input FET (346) and an output FET (1014) configured as a cascode pair and wherein each FET (346 or 1014) has a gate oxide layer and the gate oxide layer of each input FET (346) and the gate oxide layer of each output FET (1014) of each cascode amplifier branch (1st branch: 1014, 346) have essentially the same thickness.   
Regarding claim 7, wherein each cascode amplifier branch (1st branch: 1014, 346) has an amplifying ON mode (when the switch 340 is ON) of operation, and a non-amplifying OFF mode (when the switch 340 is OFF) of operation.
Regarding claim 11, wherein at least one of the at least one cascode amplifier branch (1st branch: 1014, 346) is a low noise amplifier.
Regarding claim 12, wherein at least one of the at least one cascode amplifier branch (1st branch: 1014, 346) is a power amplifier.
Regarding claim 13, wherein at least one of the at least one cascode amplifier branch control switch (340) is a PMOS FET.
Regarding claim 14, wherein at least one cascode amplifier branch (1st branch: 1014, 346) is a split cascode branch.
Regarding claim 15, wherein the bias voltage (D’7 which is a 1st cascode branch bias voltage) to at least one cascode amplifier branch (1st branch: 1014, 346) differs in value from the bias voltage (D’12 which is a 2nd cascode branch bias voltage) to at least one other cascode amplifier branch (2nd branch: 1024, 346). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (Fig. 6B).
Regarding claim 4, wherein each cascode amplifier branch control switch (14) is a FET having a gate oxide. As described above, Watanabe (Fig. 6B) discloses all the limitations in claim 4 except for that the gate oxide that is thicker than the gate oxide layer of the output FET and the gate oxide layer of the input FET of the corresponding cascode amplifier branch. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain thickness of the gate oxides for the switch FET and input and output FETs of the cascode amplifier branch, since they are based on the routine experimentation to obtain the optimum operating parameters. Furthermore, as a consequence of forming the FETs with a certain thickness of gate oxide layers, such thickness of the gate oxide layers are well known in the art as obvious design choice.
Regarding claim 6, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific voltage values for the bias voltage and power source, since they are based on the routine experimentation to obtain the optimum operating parameters. Furthermore, such specific voltage values are obvious based on the design choice.
 Allowable Subject Matter
Claims 5, 8-10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843 
	#2686